Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Defective Consent of Assignee
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
	While a signed Consent was filed on 4/24/2020, the Consent of Assignee must be signed by a party authorized to act on behalf of the assignee.  For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the 
	The party who signed the Consent is not a practitioner of record nor is there any indication that the party has apparent authority to sign on behalf of the organization.

Defective Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The Substitute Statement in Lieu of an Oath or Declaration filed 4/24/2020 is defective because the Substitute Statement must be signed by a party authorized to act on behalf of the assignee.  For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record.  Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee.
	The party who signed the Consent is not a practitioner of record nor is there any indication that the party has apparent authority to sign on behalf of the organization.

Claims 1-25 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Specification
The disclosure is objected to because of the following informalities: in col.3, line 45, “stream” should be –steam--.  In col.5, line 43, “supporter fixing tab 400” should be  –supporter fixing tab 174--.  In col.8, lines 16 and 18, “stream” should be –steam--.
The amendment to the specification of 2/21/2020 is also objected to because it fails to identify that more than one reissue application has been filed for the reissue of U.S. patent No. 10,138,586 (hereinafter “the ‘586 patent”).  The specification must identify all other reissue applications and their current status.

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20, as shown in Figure 1.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the panel of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note:  it is also unclear if Fig. 7 should be labeled “Prior Art”.  The text at column 8, lines 9-24 refers to Fig. 7 as illustrating a “conventional fabric treating apparatus”.  Correct labeling of the figure is required if it is in fact depicting prior art.  See MPEP 608.02(g).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The provisions of 37 CFR 1.173(b)(3)  govern the manner of making amendments (changes) to the drawings in a reissue application. The following guidance is provided as to the procedure for amending drawings.  Applicant must submit a replacement sheet for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a 
If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as "Annotated Marked-up Drawings", and it must be presented in the amendment or remarks section that explains the change to the drawings.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





Claims 5, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, there is a lack of antecedent basis in the specification for the claim to plastic material for the first supporter fixing part.
Claims 17-18 present one coverage in continuing reissue 16/797836 now RE48,900 and another in the present reissue application.  This is an improper inconsistency.
The same claim of the patent cannot be presented for examination in more than one continuing reissue application, as a pending claim, in either it’s original or amended versions.
It is suggested that Applicant cancel claims 17-18 in this application and add them as new claims to overcome this rejection (note the dependency of claims 22-25 if planning to amend).
Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claims 6 and 7 are directed to the method of forming the first supporter fixing part and the first supporter fastening hole which fails to add any further structural limitation to the apparatus previously set forth.  Applicant may cancel the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of U.S. Patent No. RE48,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of RE48,900 anticipate all limitations of claims 1-25.
	The claims of RE48,900 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 1-25 including a casing, treating chamber, machinery room, base, heat pump module, a steam generating module, a controller, a panel for the opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/797,725 anticipate all limitations of claims 1-25.
The claims of 16/797,725 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 1-25 including a casing, treating chamber, machinery room, base, heat pump module, a steam generating module, a controller, a panel for the opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-36 of copending Application No. 16/797,762 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/797,762 anticipate all limitations of claims 1-25.
The claims of 16/797,762 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 1-25 including a casing, treating chamber, machinery room, base, heat pump module, a steam generating module, a controller, a panel for the opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.


Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-38 of copending Application No. 16/797,864 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/797,864 anticipate all limitations of claims 1-25.
The claims of 16/797,864 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 1-25 including a casing, treating chamber, machinery room, base, heat pump module, a steam generating module, a controller, a panel for the opening, a blower, an air intake duct, supporters including a shelf and legs, and all the fixing means for the supporters, blower and steam generating module.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 23-38 of copending Application No. 16/797,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/797,892 anticipate all limitations of claims 1-25.
The claims of 16/797,892 are drawn to a fabric treating apparatus and recite all of the limitations set forth in claims 1-25 including a casing, treating chamber, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Information Disclosure Statement
References not considered on the Information Disclosure Statements filed 11/11/2021, 7/15/2021, 11/23/2020 and 6/3/2020 were not considered because no English translation was submitted and it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  See 37 CFR 1.98(a)(2) and 37 CFR 1.98(a)(3)(i).
Please note that office actions from copending applications should not be submitted as a part of and IDS.  One notification of the existence of other copending applications is sufficient to fulfill the requirement for disclosure.


Claims Free of the Prior Art
	The closest prior art of record, U.S. Patent Application Publication No. 2012/0247157 to Park et al., and U.S. Patent Application Publication No. 2011/0030147 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISANNE M JASTRZAB whose telephone number is (571)272-1279.  The examiner can normally be reached on 6:30-5pm (MT) Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, either of the examiner’s supervisors, Timothy Spear or Jean Witz, can be reached on 313-446-4825 or 571-272-0927 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISANNE M JASTRZAB/Patent Reexamination Specialist CRU 3991                                                                                                                                                                                                        

Conferees:
		/ELIZABETH L MCKANE/           Specialist, Art Unit 3991                     

		/TIMOTHY M SPEER/                                                                            Supervisory Patent Examiner
Art Unit 3991